Cook, J.,
delivered the opinion of the court.
We have carefully gone over all the evidence in this case, and we can find no single circumstance that points to the defendant’s guilt with that degree of certainty which the law demands. Taking all of the circumstances *589together,'there is no legal proof of guilt. The most that can he said for the state’s case is that there were some suspicious circumstances proven against the defendant.
It is not the policy of the law to punish individuals for crime when the evidence fails to prove that a crime was-, .committed. The evidence here fails in this particular, and the judgment of the trial court is reversed and the-defendant discharged.

Reversed..